DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see arguments, filed 10/7/2022, with respect to Claims 1-18 have been fully considered and are persuasive.  The prior art rejections of Claims 1-18 have been withdrawn.  However, new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palomino et al. (WO 2015/101624, hereinafter Palomino).

In regard to claim 1, Palomino discloses a cannula system (10, Fig. 1) for accessing a target site in the body of a patient (via accessing the eye of a patient), said cannula system comprising: 
a cannula tube (1) having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end (Fig. 2 illustrates a lumen), a central longitudinal axis defined by the lumen (Fig. 2), and a luminal surface on an inner wall of said cannula tube (via internal wall of the cannula tube, Fig. 2); and 
a light source (8) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Fig. 1); wherein 
the cannula tube comprises an opaque material, non- transmissive to visible light (Page 11, Lines 24-28); and 
the luminal surface has an Average Roughness of about 8 micro-inches or smoother (Page 10, Lines 33-34).

In regard to claim 3, Palomino teaches wherein: the cannula tube comprises a material which is transmissive to visible light and the luminal surface comprises a material which is non-transmissive to visible light (Page 11, Lines 24-28 teaches only a portion of the cannula tube being formed of an opaque material). 

In regard to claim 4, Palomino teaches wherein: the light source comprises a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis (Fig. 3 illustrates two light sources (8) can be disposed within cavities (34,39)), and said main beam axis is directed at an angle of about 80° from a radial axis of the cannula tube (Col. 10, Lines 3-5 teaches of a range of the main beam axis being 75°-45° from a radial axis of the cannula tube, wherein 75° is about 80°).

In regard to claim 5, Palomino teaches wherein: the light source comprises of a plurality of lights disposed on the proximal end of the cannula tube (Fig. 3 illustrates two light sources (8) can be disposed within cavities (34,39)), where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 10° relative to the luminal surface of the cannula tube (Col. 10, Lines 3-5 teaches of a range of the main beam axis being 10°-45° from a luminal surface of the cannula tube, wherein 15° is about 10°).

In regard to claim 7, Palomino teaches wherein: the light source is characterized by a main beam axis, and said beam axis is aimed at an angle of 10 to 30° from a radian of the cannula tube (Col. 10, Lines 3-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Selover et al. (US Patent Application Publication No. 2007/0100210, hereinafter Selover1) in view of Strom et al. (US Patent Application Publication No. 2005/0027168, hereinafter Strom).

In regard to claim 1, Selover1 discloses a cannula system (100, Figs. 2A-2C) for accessing a target site in the body of a patient (Par. 7), said cannula system comprising: 
a cannula tube (120) having a distal end and a proximal end, and a lumen (122) extending from said proximal end to said distal end (Fig. 2A), a central longitudinal axis defined by the lumen (Fig. 2A), and a luminal surface (124) on an inner wall of said cannula tube (Fig. 2A); and 
a light source (130) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Par. 42), and 
the cannula tube comprises an opaque material, non-transmissive to visible light (Par. 27-28, formed of stainless steel).
Selover1 is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Strom teaches an otoscope (Fig. 6) comprising an illumination assembly (124) configured to project light into and through a speculum tip element (40).  The interior surface of the tip element is preferably polished in order to improve the efficiency of light transmission both into and out from the tip element (Par. 43).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the luminal surface of the cannula tube of Selover1 to be polished as taught by Strom thereby increasing the smoothness of the luminal surface in order to improve the efficiency of light transmission both into and out of the cannula tube (Par. 43).
Selover1 and Strom discloses the claimed invention except for the luminal surface has an Average Roughness of about 8 micro-inches or smoother.  However, Strom teaches that polishing the interior surface of a light transmitting lumen (i.e. lumen of tip element (40)) improves the efficiency of light transmission both into and out of the lumen (Par. 43).  Therefore, adjusting the degree of polishing of the luminal surface would provide predictable results for affecting the degree of efficiency of light transmission through the lumen of the cannula tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to polish the luminal surface of the cannula tube as taught by Selover1 and Strom to have an average roughness of about 8 micro-inches or smoother, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regard to claim 2, Selover1 teaches wherein: the cannula tube consists entirely of a material which is non-transmissive to visible light (Par. 27-28, formed of stainless steel).

In regard to claim 9, Selover1 teaches wherein: the inner diameter of the cannula tube proximal end is conical, and the inner diameter of the cannula tube distal end is isodiametric (Figs. 2A,2C).

In regard to claim 10, Selover1 teaches wherein: the inner diameter of the cannula tube proximal end is isodiametric, and the inner diameter of the cannula tube distal end is isodiametric, and the inner diameter of the cannula tube distal end is smaller than the inner diameter of the cannula tube proximal end, and the cannula tube proximal end and cannula tube distal end are joined by a neck-down portion of the cannula tube (Figs. 2A,2C).

In regard to claim 11, Selover1 teaches wherein: the inner diameter of the cannula tube, from the proximal end to the distal end, is isodiametric (Fig. 5, cannula tube (120’) has a constant inner diameter).

In regard to claim 12, Selover1 teaches wherein: the cannula tube consists of metal (Par. 28).

In regard to claim 13, Selover1 teaches wherein: the opague material of the cannula tube is free of any optical fibers (Figs. 2A,2C).

Claims 1, 9, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Selover et al. (US Patent Application Publication No. 2007/0276191, hereinafter Selover2) in view of Strom et al. (US Patent Application Publication No. 2005/0027168, hereinafter Strom).

In regard to claim 1, Selover2 discloses a cannula system (120, Fig. 2B) for accessing a target site in the body of a patient (Par. 35), said cannula system comprising: 
a cannula tube (224) having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end (Fig. 2A illustrates a lumen extending within the cannula tube), a central longitudinal axis defined by the lumen, and a luminal surface (via inner surface of 224a and 226) on an inner wall of said cannula tube (Fig. 2A); and 
a light source disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Par. 37, Fig. 2A); wherein 
the cannula tube comprises an opaque material, non- transmissive to visible light (Par. 25).
Selover2 is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Strom teaches an otoscope (Fig. 6) comprising an illumination assembly (124) configured to project light into and through a speculum tip element (40).  The interior surface of the tip element is preferably polished in order to improve the efficiency of light transmission both into and out from the tip element (Par. 43).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the luminal surface of the cannula tube of Selover2 to be polished as taught by Strom thereby increasing the smoothness of the luminal surface in order to improve the efficiency of light transmission both into and out of the cannula tube (Par. 43).
Selover2 and Strom discloses the claimed invention except for the luminal surface has an Average Roughness of about 8 micro-inches or smoother.  However, Strom teaches that polishing the interior surface of a light transmitting lumen (i.e. lumen of tip element (40)) improves the efficiency of light transmission both into and out of the lumen (Par. 43).  Therefore, adjusting the degree of polishing of the luminal surface would provide predictable results for affecting the degree of efficiency of light transmission through the lumen of the cannula tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to polish the luminal surface of the cannula tube as taught by Selover2 and Strom to have an average roughness of about 8 micro-inches or smoother, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regard to claim 9, Selover2 teaches wherein: the inner diameter of the cannula tube proximal end is conical, and the inner diameter of the cannula tube distal end is isodiametric (Fig. 2A).

In regard to claim 10, Selover2 teaches wherein: the inner diameter of the cannula tube proximal end is isodiametric, and the inner diameter of the cannula tube distal end is isodiametric, and the inner diameter of the cannula tube distal end is smaller than the inner diameter of the cannula tube proximal end, and the cannula tube proximal end and cannula tube distal end are joined by a neck-down portion of the cannula tube (Fig. 2A).

In regard to claim 12, Selover2 teaches wherein: the cannula tube consists of metal (Par. 35).

In regard to claim 16, Selover2 teaches further comprising: an electrically isolating coating on the luminal surface of the cannula tube (Par. 35, via a non-conductive material such as a polymer).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Selover et al. (US Patent Application Publication No. 2007/0100211, hereinafter Selover3) in view of Strom et al. (US Patent Application Publication No. 2005/0027168, hereinafter Strom).

In regard to claim 1, Selover3 discloses a cannula system (10, Fig. 1) for accessing a target site in the body of a patient (Par. 31), said cannula system comprising: 
a cannula tube (40) having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end (42), a central longitudinal axis defined by the lumen, and a luminal surface (inner surface of the cannula tube (40)) on an inner wall of said cannula tube (Fig. 1); and 
a light source (50) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Par. 35, Fig. 1); wherein 
the cannula tube comprises an opaque material, non-transmissive to visible light (Par. 36, teaches of only the window (49) through which the light emitter (50) project light being transparent or translucent thereby providing the rest of the cannula tube with an opaque material).
Selover3 is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Strom teaches an otoscope (Fig. 6) comprising an illumination assembly (124) configured to project light into and through a speculum tip element (40).  The interior surface of the tip element is preferably polished in order to improve the efficiency of light transmission both into and out from the tip element (Par. 43).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the luminal surface of the cannula tube of Selover3 to be polished as taught by Strom thereby increasing the smoothness of the luminal surface in order to improve the efficiency of light transmission both into and out of the cannula tube (Par. 43).
Selover3 and Strom discloses the claimed invention except for the luminal surface has an Average Roughness of about 8 micro-inches or smoother.  However, Strom teaches that polishing the interior surface of a light transmitting lumen (i.e. lumen of tip element (40)) improves the efficiency of light transmission both into and out of the lumen (Par. 43).  Therefore, adjusting the degree of polishing of the luminal surface would provide predictable results for affecting the degree of efficiency of light transmission through the lumen of the cannula tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to polish the luminal surface of the cannula tube as taught by Selover3 and Strom to have an average roughness of about 8 micro-inches or smoother, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regard to claim 3, Selover2 teaches wherein: the cannula tube comprises a material which is transmissive to visible light (via window (49), Par. 35) and the luminal surface comprises a material which is non-transmissive to visible light (the rest of the luminal surface, not including the window (49) is non-transmissive to visible light, Par. 35).

Claims 1, 2, 4, 5, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coppersmith et al. (US Patent Application Publication No. 2016/0256234, hereinafter Coppersmith) in view of Strom et al. (US Patent Application Publication No. 2005/0027168, hereinafter Strom).

In regard to claim 1, Coppersmith discloses a cannula system (250, Fig. 17A) for accessing a target site in the body of a patient (Fig. 17A, Par. 72), said cannula system comprising: 
a cannula tube (254) having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end (Fig. 17A illustrates a lumen), a central longitudinal axis defined by the lumen (Fig. 17A), and a luminal surface on an inner wall of said cannula tube (via internal wall of the cannula tube, Fig. 17A); and 
a light source (40) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Fig. 17A); wherein 
the cannula tube comprises an opaque material, non- transmissive to visible light (Fig. 17A, the specification makes no reference to the cannula tube having transparent properties and further states in Par. 72 that light is projected toward the lower end (258) of the tube to illuminate a surgical site).
Coppersmith is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Strom teaches an otoscope (Fig. 6) comprising an illumination assembly (124) configured to project light into and through a speculum tip element (40).  The interior surface of the tip element is preferably polished in order to improve the efficiency of light transmission both into and out from the tip element (Par. 43).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the luminal surface of the cannula tube of Coppersmith to be polished as taught by Strom thereby increasing the smoothness of the luminal surface in order to improve the efficiency of light transmission both into and out of the cannula tube (Par. 43).
Coppersmith and Strom discloses the claimed invention except for the luminal surface has an Average Roughness of about 8 micro-inches or smoother.  However, Strom teaches that polishing the interior surface of a light transmitting lumen (i.e. lumen of tip element (40)) improves the efficiency of light transmission both into and out of the lumen (Par. 43).  Therefore, adjusting the degree of polishing of the luminal surface would provide predictable results for affecting the degree of efficiency of light transmission through the lumen of the cannula tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to polish the luminal surface of the cannula tube as taught by Coppersmith and Strom to have an average roughness of about 8 micro-inches or smoother, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regard to claim 2, Coppersmith teaches wherein: the cannula tube consists entirely of a material which is non-transmissive to visible light (Fig. 17A, the specification makes no reference to the cannula tube having transparent properties and further states in Par. 72 that light is projected toward the lower end (258) of the tube to illuminate a surgical site).

In regard to claim 4, Coppersmith teaches wherein: the light source comprises a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 80° from a radial axis of the cannula tube (Figs. 16B, 17B illustrate the light sources being gently angled with respect to the central longitudinal axis of the cannula tube resulting in the main beam axis being directed at an angle of approximately 80° from a radial axis of the cannula tube).

In regard to claim 5, Coppersmith teaches wherein: the light source comprises of a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed at an angle of about 10° relative to the luminal surface of the cannula tube (Figs. 16B, 17B illustrate the light sources being gently angled with respect to the central longitudinal axis of the cannula tube resulting in the main beam axis being directed at an angle of approximately 10° relative to a luminal surface of the cannula tube).

In regard to claim 7, Coppersmith teaches wherein: the light source is characterized by a main beam axis, and said beam axis is aimed at an angle of 10 to 30° froma radian of the cannula tube (Figs. 16B, 17B illustrate the light sources being gently angled with respect to the central longitudinal axis of the cannula tube resulting in the main beam axis being directed at an angle of between 10 to 30° from a radian of the cannula tube).

In regard to claim 11, Coppersmith teaches wherein: the inner diameter of the cannula tube, from the proximal end to the distal end, is isodiametric (Fig. 17A).

In regard to claim 13, Coppersmith teaches wherein: the opague material of the cannula tube is free of any optical fibers (Fig. 17A).

Claims 1, 2, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Patent Application Publication No. 2004/0143169, hereinafter Branch) in view of Strom et al. (US Patent Application Publication No. 2005/0027168, hereinafter Strom).

In regard to claim 1, Branch discloses a cannula system (14, Fig. 1) for accessing a target site in the body of a patient (Fig. 1, Par. 19), said cannula system comprising: 
a cannula tube (18) having a distal end and a proximal end, and a lumen (24) extending from said proximal end to said distal end, a central longitudinal axis defined by the lumen, and a luminal surface (30) on an inner wall of said cannula tube (Fig. 1); and 
a light source (60) disposed proximate the proximal end of the cannula tube, said light source configured to project light into the lumen of the cannula tube (Fig. 1); wherein 
the cannula tube comprises an opaque material, non- transmissive to visible light (Par. 17).
Branch is silent with respect to the luminal surface has an Average Roughness of about 8 micro-inches or smoother.
Strom teaches an otoscope (Fig. 6) comprising an illumination assembly (124) configured to project light into and through a speculum tip element (40).  The interior surface of the tip element is preferably polished in order to improve the efficiency of light transmission both into and out from the tip element (Par. 43).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the luminal surface of the cannula tube of Branch to be polished as taught by Strom thereby increasing the smoothness of the luminal surface in order to improve the efficiency of light transmission both into and out of the cannula tube (Par. 43).
Branch and Strom discloses the claimed invention except for the luminal surface has an Average Roughness of about 8 micro-inches or smoother.  However, Strom teaches that polishing the interior surface of a light transmitting lumen (i.e. lumen of tip element (40)) improves the efficiency of light transmission both into and out of the lumen (Par. 43).  Therefore, adjusting the degree of polishing of the luminal surface would provide predictable results for affecting the degree of efficiency of light transmission through the lumen of the cannula tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to polish the luminal surface of the cannula tube as taught by Branch and Strom to have an average roughness of about 8 micro-inches or smoother, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regard to claim 2, Branch teaches wherein: the cannula tube consists entirely of a material which is non-transmissive to visible light (Par. 18, formed of stainless steel).

In regard to claim 6, Branch teaches wherein: the light source comprises of a plurality of lights disposed on the proximal end of the cannula tube, where the lights are characterized by a main beam axis, and said main beam axis is directed parallel to a portion of the luminal surface on the inner wall of the cannula (Fig. 1).

In regard to claim 8, Branch teaches wherein: the light source consists of two lights, disposed on the proximal end of the cannula tube and separated by a first arc of about 60°, or two pairs of lights, with the pairs separated by a first arc of about 60° (Figs. 3-4 illustrate the light source having a plurality of lights located along an arc, wherein at least two of the lights are separated by an arc of about 60°).

In regard to claim 11, Branch teaches wherein: the inner diameter of the cannula tube, from the proximal end to the distal end, is isodiametric (Fig. 1).

In regard to claim 13, Branch teaches wherein: the opague material of the cannula tube is free of any optical fibers (Fig. 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Patent Application Publication No. 2004/0143169, hereinafter Branch) in view of Strom et al. (US Patent Application Publication No. 2005/0027168, hereinafter Strom), as applied to claim 2, and further in view of Davis (US Patent Application Publication No. 2017/0332887).

In regard to claim 14, Branch and Strom are silent with respect to further comprising: a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube; wherein the camera assembly has a distal-most optical surface, and said distal-most optical surface is disposed proximate the proximal end of the cannula tube.
Davis teaches an analogous illuminated cannula (4, Fig. 2) comprising a cannula body (6) configured to deliver both illumination and imaging to a body cavity.  The light source can be provided at proximal or distal ends of the cannula tube for providing illumination light (Par. 16) and the imaging means are provided at the proximate the proximal end of the cannula tube.  The imaging means are provided via a camera (5) and prism (12) mounted to a proximal end of the cannula tube, wherein the camera can be shifted radially with respect to the cannula tube to alter the field of view of the camera (Figs. 2, 5).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the cannula tube of Branch with the camera and prism of Davis providing the physician with visualization of the surgical site during an operation while minimizing obstruction of the lumen (see abstract).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Patent Application Publication No. 2004/0143169, hereinafter Branch) in view of Strom et al. (US Patent Application Publication No. 2005/0027168, hereinafter Strom), as applied to claim 2, and further in view of Fuhrman et al. (US Patent Application Publication No. 2017/0203065, Fuhrman).

In regard to claims 17 and 18, Branch and Strom are silent with respect to further comprising: a hydrophobic coating on the luminal surface of the cannula tube, further comprising: a lipophobic or oleophobic coating on the luminal surface of the cannula tube.
Fuhrman teaches of an analogous device; further comprising: a hydrophobic coating on the luminal surface of the cannula tube ({0052]- coating comprising at least one of a hydrophobic, lipophobic, and oleophobic substance formed on at least one of an interior and an exterior surface of at least one of the tube, the cuff, and the skirt).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hydrophobic coating of Fuhrman with the cannula  of modified Branch. Thereby, preventing damage to fragile parts that might result from wetting and sticking during deployment (Fuhrman [0046]).Further, assisting in the reduction of accumulated fluids deposited on the sides of the luminal surface, and obstructing light distribution.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 2, 2022